Citation Nr: 0616282	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-29 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUES

Entitlement to service connection for an undiagnosed illness 
manifested by chest pain, heart palpitations, dizziness and 
lethargy.

Entitlement to an initial rating in excess of 30 percent for 
a panic disorder and major depressive disorder with alcohol 
dependence.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1985 to 
January 1995 and from April 2003 to August 2003.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a January 2004 rating decision of the White River 
Junction, Vermont, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's chest pain, heart palpitations, dizziness 
and lethargy are due to a panic disorder, for which service 
connection has already been granted.  

2.  The veteran's psychiatric disorder is manifested by 
occupational and social impairment which most nearly 
approximates occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
attacks.


CONCLUSIONS OF LAW

1.  Service connection for an undiagnosed illness manifested 
by chest pain, heart palpitations, dizziness and lethargy, is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  The criteria for entitlement to an initial rating in 
excess of 30 percent a panic disorder and major depressive 
disorder with alcohol dependence are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 
9412, 9434 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in October 2003, prior to its initial adjudication of 
the claims, and through the statement of the case.  Although 
the originating agency did not specifically request the 
appellant to submit all pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on the his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating his psychiatric disorder or to establish 
a disability rating or effective date for the undiagnosed 
illness for which service connection is sought, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's claimed undiagnosed illness 
and that a higher initial rating is not warranted for his 
psychiatric disability.  Consequently, no disability rating 
or effective date will be assigned for the undiagnosed 
illness and no effective date will be assigned for an 
increased rating, so the failure to provide notice with 
respect to those elements of the claims was no more than 
harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either of the claims.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Service Connection

The veteran is seeking service connection for disability 
manifested by chest pain, heart palpitations, dizziness and 
lethargy on the basis that the symptoms are due to an 
undiagnosed illness acquired as a result of his service in 
the Persian Gulf.  The medical evidence documents these 
symptoms and shows that an organic basis for the symptoms has 
not been found.  Instead, they have been attributed to the 
panic disorder for which service connection is already in 
effect.  Consequently, service connection is not in order for 
the claimed undiagnosed illness, but the symptoms of chest 
pain, heart palpitations, dizziness and lethargy are for 
consideration in the evaluation of the veteran's service-
connected panic disorder.


Higher Initial Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under the general rating formula for mental disorders, panic 
disorder or major depressive disorder warrants a 30 percent 
rating if it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Codes 9412, 9434.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9412, 
9434.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9412, 
9434.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9412, 9434.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

In the present case, the evidence demonstrates that the 
social and industrial impairment from the veteran's 
psychiatric disability most nearly approximates that 
contemplated by a 30 percent rating.  

The December 2003 VA examination to determine the degree of 
severity of the veteran's psychiatric disability disclosed 
almost none of symptoms associated with a rating in excess of 
30 percent.  Specifically, the examination disclosed no 
evidence of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in understanding complex 
commands; impaired memory and judgment; or difficulty in 
maintaining effective work and social relationships.  In this 
regard, the examiner found that the veteran's occupational 
function was only mildly impaired by his irritability and 
panic attacks.  Moreover, the examiner noted that the veteran 
had been married for 18 years and described his marriage as 
"great."  The veteran also described an active social life 
and stated he had several friends and hobbies.  While the 
veteran stated he experienced several panic attacks a week 
and that he was irritable and moody, the examiner concluded 
that the veteran's psychiatric disorder was manifested by 
mild symptoms and mild difficulty with functioning.  She 
assigned a GAF score of 60.

While there is evidence of panic attacks more than once a 
week, none of the other symptoms associated with a rating in 
excess of 30 percent have been demonstrated.  In sum, the 
record demonstrates that throughout the initial evaluation 
period the manifestations of the disability and the resulting 
impairment have more nearly approximated those associated 
with a 30 percent rating than those for a higher rating.  
Accordingly, the disability warrants no more than a 30 
percent rating.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by chest pain, heart palpitations, dizziness and 
lethargy, is denied.

Entitlement to an initial rating in excess of 30 percent for 
a panic disorder and major depression with alcohol dependence 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


